Citation Nr: 0618229	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-05-027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic dermatitis of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946. 

By rating action dated in June 2001, the Regional Office (RO) 
effectuated a Board of Veterans' Appeals (Board) decision of 
earlier that month that granted service connection for a skin 
disorder of the right hand.  The RO assigned a 10 percent 
evaluation for chronic dermatitis of the right hand, 
effective October 1997, the date of the veteran's claim for 
service connection for that disability.  This case was 
previously before the Board in January and April 2003, and in 
February 2005, and was remanded on each occasion to ensure 
due process or to obtain additional medical evidence.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The issues of entitlement to service connection for a skin 
disability other than chronic dermatitis of the right hand, 
to include skin cancer, claimed as due to exposure to 
ionizing radiation and entitlement to an increased rating for 
residuals of a shell fragment wound of the right shoulder 
were decided in the Board's February 2005 decision.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.

In a statement dated in May 2004, the veteran's 
representative appeared to raise a claim for an earlier 
effective date for an award of service connection for hearing 
loss.  In the February 2005 Board decision, it was noted that 
the veteran had raised a claim for service connection for 
residuals of heart bypass, gall bladder and stomach 
surgeries, and referred these matters to the RO for 
consideration; however, no action has been taken.  As these 
matters have not been developed or certified for appeal, they 
are referred to the RO for appropriate action.




FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's skin disability 
was manifested by lesions on his right hand without clinical 
evidence of exudation, constant itching, extensive lesions or 
marked disfigurement.

2.  From August 30, 2002, the veteran's dermatitis of the 
right hand has affected less than 20 percent of the veteran's 
body, and there has been no demonstration by competent 
clinical evidence of required systemic therapy for a total 
duration of six weeks or more during a 12-month period.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for chronic 
dermatitis of the right hand is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(as in effect before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim. 

The VA satisfied its duty to notify by means of a May 2005 
letter from the RO to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The Board concludes that this notice 
satisfied the VCAA notice requirements.  

The appellant was not provided notice that an effective date 
would be assigned in the event of an award of any benefit 
sought.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an initial evaluation in 
excess of 10 percent for chronic dermatitis of the right 
hand, any question as to the appropriate effective date to be 
assigned is moot.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
issue was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA medical records, and the reports of VA 
examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record.  The Board finds nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.  In addition, the Board observes that 
following the receipt of the May 2005 VCAA letter, the 
veteran responded and stated that he had no further evidence 
to submit.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the claim.  Essentially, all available 
evidence that could substantiate each claim has been 
obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.  

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
case, the veteran takes issue with the initial rating 
assigned when service connection was granted for chronic 
dermatitis of the right hand.  Although the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A 30 percent rating may be assigned for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent evaluation may be assigned with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).

Under rating codes that became effective on August 30, 2002, 
a 30 percent evaluation may be assigned for dermatitis or 
eczema when there is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  Diagnostic Code 7806.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

The evidence supporting the veteran's claim consists of his 
statements and some medical findings.  The record, however, 
does note demonstrate that a higher rating is warranted for 
any period of time during the appellate period.  The VA 
outpatient treatment records dated from 1998 to 2000 and the 
VA examinations conducted in January 1998, July 1999 and 
September 2001 confirm that the veteran has a rash or lesions 
on his right hand.  When he was seen in the VA dermatology 
clinic in December 1998, the veteran related that he had an 
itchy rash that would come and go on his right hand.  
Hyperkeratotic papules were noted on his right hand.  It is 
significant to point out that the July 1999 VA examination 
demonstrated that there was no ulceration or crusting.  There 
were only two to three small red areas, less than one 
millimeter in size.  Similarly, on the September 2001 VA 
examination, the examiner noted that the veteran had only 
superficial scaling on the thenar and hypothenar eminence and 
the dorsum of the right hand was normal.  The 10 percent 
rating contemplated involvement of an exposed surface or 
extensive area, and the findings support that evaluation.  
The medical evidence does not show the presence of constant 
itching, extensive lesions or marked disfigurement, prior to 
August 30, 2002.  

Since the new rating criteria became effective on August 30, 
2002, the veteran was examined by the VA in May 2005.  The 
Board acknowledges that the veteran uses an ointment daily 
for his skin condition.  It is significant to observe that 
the veteran conceded that the rash was not constant.  He 
stated that it comes and goes depending on how often he 
worked with his hands.  The examiner reported there was a 
rash on the palmar surface of the veteran's right hand, with 
some peeling of skin, and red popular lesions on the right 
hypothenar eminence and palmar surface of the right middle 
finger, but he commented that the exposed area affected only 
1-2 percent of the right arm.  He added that there was no 
scarring or disfigurement and no hyperhidrosis.  

The Board concludes, therefore, that the medical findings on 
examination are most probative regarding the severity of his 
skin disability.  Significantly, as pertinent to the rating 
criteria, there has been no objective evidence of constant 
itching, extensive lesions or marked disfigurement prior to 
August 30, 2002, less than 20 percent of the veteran's body 
is currently affected, and there has been no medical evidence 
of intermittent systemic therapy required for 6 weeks or 
more.  Thus, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for chronic dermatitis of the right hand 
under the criteria in effect both before and after August 30, 
2002.  The doctrine of resolving reasonable doubt in the 
veteran's favor is not applicable where the preponderance of 
the evidence is against the claim.  Accordingly, the appeal 
must be denied.  


ORDER

An initial evaluation in excess of 10 percent for chronic 
dermatitis of the right hand is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


